                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN UTESCH,                                             CIVIL ACTION
                     Plaintiff,

              v.

LANNETT COMPANY, INC., ARTHUR P.                         NO. 16-5932
BEDROSIAN AND MARTIN P. GALVAN,
              Defendants.

                                          ORDER


       AND NOW this 8th day of May, 2019, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 84), Plaintiffs’ Response in Opposition (ECF No. 87), and Defendants’ Reply

(ECF No. 88), IT IS ORDERED that the Motion is DENIED.



                                                 BY THE COURT:

                                                 /s/Wendy Beetlestone, J.

                                                                    __
                                                 WENDY BEETLESTONE, J.
